 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER GUSTARD,                             No. 2:17-cv-0012-TLN-EFB
12                       Plaintiff,
13           v.                                        ORDER
14    KAMALA HARRIS, et al.,
15                       Defendants.
16

17          Plaintiff Christopher Gustard (“Plaintiff”), a federal inmate proceeding pro se, has filed

18   this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 29, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 78.) Plaintiff

23   has filed objections to the findings and recommendations (ECF No. 83) and Defendants have filed

24   a response thereto (ECF No. 85).

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   Court has conducted a de novo review of this case. Having carefully reviewed the entire

27   file, the Court finds the findings and recommendations to be supported by the record and by

28   proper analysis.
                                                       1
 1              Accordingly, IT IS HEREBY ORDERED that:

 2              1. The findings and recommendations filed October 29, 2019 (ECF No. 78), are adopted

 3   in full;

 4              2. Defendant Morazzini’s March 29, 2019 Motion to Dismiss (ECF No. 51) is

 5   GRANTED without leave to amend; and

 6              3. The March 29, 2019 Motion to Dismiss brought by defendants McCauley and

 7   McKinney (ECF No. 52) is GRANTED in part as follows and otherwise DENIED:

 8                     a. Plaintiff’s claim that Defendant McKinney, in his individual capacity, deprived

 9   Plaintiff of due process by imposing costs of enforcement on him are DISMISSED with leave to

10   amend;

11                     b. Plaintiff’s claim that Defendants McKinney and McCauley, in their individual

12   capacities, deprived Plaintiff of due process by not providing notice of the time limit for filing a

13   state court administrative writ are DISMISSED without leave to amend;

14                     c. Plaintiff’s claim that Defendants McKinney and McCauley, in their individual

15   capacities, deprived Plaintiff of due process by imposing a license renewal fee and a late fee on

16   him without providing adequate process are DISMISSED with leave to amend;

17                     d. Plaintiff’s claim that defendants McKinney and McCauley, in their individual

18   capacities, deprived Plaintiff of due process by providing inadequate notice and an untimely

19   hearing on the revocation of his license are DISMISSED with leave to amend.

20              IT IS SO ORDERED.
21   Dated: January 30, 2020

22

23

24                                          Troy L. Nunley
                                            United States District Judge
25

26
27

28
                                                         2
